The State of




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                          August 10, 2015

                                        No. 04-14-00787-CR

                                      Matthew O. ARANDA,
                                            Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                   From the 144th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2011CR2070
                             Honorable Pat Priest, Judge Presiding

                                           ORDER
        The State’s brief was originally due to be filed with this court on July 8, 2015. We
granted the State’s first motion for an extension of time to file the brief until August 7, 2015. On
the due date, the State filed its second motion for extension of time to file its brief. It requested a
thirty-day extension for a total extension of sixty days.
        The State’s motion is GRANTED. The State’s brief must be filed with this court not
later than September 8, 2015. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO
FILE THE STATE’S BRIEF WILL BE GRANTED.




                                                       _________________________________
                                                       Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of August, 2015.



                                                       ___________________________________
                                                       Keith E. Hottle
                                                       Clerk of Court